     WRIGHT, FINLAY & ZAK, LLP
1
     Robert A. Riether, Esq.
2    Nevada Bar No. 12076
     Rock K. Jung, Esq.
3    Nevada Bar No. 10906Com
     7785 W. Sahara Ave., Suite 200
4
     Las Vegas, NV 89117
5    (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
6    rjung@wrightlegal.net
7    Attorneys for Plaintiff, HSBC Bank USA, National Association, as Trustee for ACE Securities Corp.
     Home Equity Loan Trust, Series 2006-OP2
8
                                      UNITED STATES DISTRICT COURT
9                                          DISTRICT OF NEVADA
10
11   HSBC BANK USA, NATIONAL                                Case No.: 2:17-cv-01565-JAD-VCF
     ASSOCIATION, AS TRUSTEE FOR ACE
12   SECURITIES CORP. HOME EQUITY LOAN
     TRUST, SERIES 2006-OP2,                                STIPULATION AND ORDER TO
13                                                          EXTEND TIME FOR PLAINTIFF, HSBC
14                   Plaintiff,                             BANK USA, N.A. TO FILE RESPONSE
                                                            TO DEFENDANTS, 3645 JULIA
15           vs.                                            WALDENE ST. TRUST’S AND TEAL
                                                            PETALS ST. TRUST’S OPPOSITION TO
16   3645 JULIA WALDENE ST. TRUST;                          PLAINTIFF’S MOTION FOR
17   TEAL PETALS ST. TRUST; AHEY ESTATES                    SUMMARY JUDGMENT
     HOMEOWNERS ASSOCIATION, INC.; DOE
18   INDIVIDUALS I through X, INCLUSIVE;                    (FIRST REQUEST)
     AND ROE CORPORATIONS XI through XX,
19
     INCLUSIVE,
20
                     Defendants.
21
22          COMES NOW, Plaintiff, HSBC Bank USA, National Association, as Trustee for ACE Securities
23   Corp. Home Equity Loan Trust, Series 2006-OP2 (“HSBC”), by and through its attorneys of record,
24   Edgar C. Smith, Esq., and Rock K. Jung, Esq. of the law firm of Wright, Finlay & Zak, LLP, and
25   Defendant, 3645 Julia Waldene St. Trust and Teal Petals St. Trust ( (hereinafter “Defendants”), by and
26   through its counsel of record, Michael F. Bohn, Esq. and Adam R. Trippiedi, Esq. of the Law Offices of
27   Michael F. Bohn, Esq., Ltd., hereby stipulate and agree that HSBC shall have through March 18, 2019,
28   within which to file and serve a response to Defendant’s Opposition to Plaintiff’s Motion for Summary



                                                             1
     ________________________________________________________________________________________________________________
1    Judgment [ECF No. 36]. This is the first request for extension from the original due date of March 11,
2    2019.
3            WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the
4    deadline for Plaintiff to file a response to Defendant’s Opposition to Plaintiff’s Motion for Summary
5    Judgment [ECF No. 36], currently set for March 11, 2019, should be extended to March 18, 2019.
6            DATED this 11th day of March, 2019.            DATED this 11th day of March, 2019.
7    WRIGHT, FINLAY & ZAK, LLP                              LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                            LTD.
8
      /s/ Rock K. Jung, Esq.                                 /s/ Adam T. Trippiedi , Esq.
9
     EDGAR C. SMITH, ESQ.                                   MICHAEL F. BOHN, ESQ.
10   Nevada Bar No. 05506                                   Nevada Bar No. 1641
     E-Mail: esmith@wrightlegal.net                         E-Mail: mbohn@bohnlawfirm.com
11   ROCK K. JUNG, ESQ.                                     ADAM R. TRIPPIEDI, ESQ..
     Nevada Bar No. 10906                                   Nevada Bar No. 12294
12
     E-Mail: rjung@wrightlegal.net                          E-Mail: atrippiedi@bohnlawfirm.com
13   7785 W. Sahara Ave., Suite 200                         2260 Corporate Circle, Suite 480
     Las Vegas, Nevada 89117                                Henderson, NV 89074
14   Attorneys For: Plaintiff, HSBC Bank USA,               Attorneys For: Defendants: 3645 Waldene St.
15   National Association, as Trustee for ACE               Trust and Teal Petals St. Trust
     Securities Corp. Home Equity Loan Trust,
16   Series 2006-OP2
     LIPSON NEILSON P.C.
17
18
                                                        ORDER
19
20   IT IS SO ORDERED.

21
                                                    UNITED STATES
                                                    UNITED  STATES MAGISTRATE    JUDGE
                                                                     DISTRICT JUDGE
22
                                                    Dated:
                                                    DATED: March 11, 2019.
23
24
25
26
27
28



                                                             2
     ________________________________________________________________________________________________________________
